Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Election/Restrictions
Claim 16 is withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 26 May 2022. 
Applicant's election with traverse of Invention I in the reply filed on 26 May 2022 is acknowledged.  The traversal is on the ground(s) that “The Examiner’s assertion that the Claim 16’s language ‘selecting at least one crown of a user desired configuration’ results in the ability of Claim 16 to be ‘practiced with a materially different product’ is not the intention of this step since the antecedent basis of the term crown is found in Claim 1 from which in Claim 16 the user makes the selection of the crown as set forth in Claim 1.”  This is not found persuasive because the actual step referred to by the restriction is “selecting at least one additional crown of a user desired configuration; attaching the additional crown to the lengthened post;” which leads to the statement of the restriction requirement point 4: “In the instant case, the product of Group I as claimed can be used in a materially different process of using that product, including the apparatus does not require that a user would attach an additional crown, for non-limiting example.” (emphasis added). Claim 16 at least indicates that two crowns have been selected and added to the apparatus; this is materially different than the claimed subject matter of claim 1.
Additionally, Applicant states that “the use claim, Claim 16, …is drawn to the underlying generic base claim of Claim 1…” - however, the standard is whether this claim is generic and allowable. As set forth in the rejection below, the claim is not allowable. The requirement is still deemed proper and is therefore made FINAL.
 
Priority
This application repeats a substantial portion of prior Application No. 15338359, filed 30 October 2015, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor named in the prior application, it may constitute a continuation-in-part of the prior application. Should applicant desire to claim the benefit of the filing date of the prior application, attention is directed to 35 U.S.C. 120, 37 CFR 1.78, and MPEP § 211 et seq.
The added disclosure is found in: 
claim 2, “the coiled spring being coated with a thermal insulator” not found in the original disclosure of the parent application (15338359); 
claim 4, “wherein the coiled spring is magnetic,” also not found in the original application;
claim 5, “wherein the plant stressing means is a motor capable of turning the elastic object capable of storing mechanical energy having at least one interstitial space about an axis” not supported by the parent application;
claims 8-11, “cellular microcontroller in electronic communication…” with the apparatus, and further in claim 11, “at least one means of controlling ambient temperature and humidity.” 
Additionally, the only component of the crown which was established as capable of pivoting is found in the facets (15338359, page 20) and arms of the crown (which are not discussed in the current application), thus only a portion of claim 13 is found in the parent application. As such, these claims are addressed as a CIP with the effective filing date of the current application.

 Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it uses phrasing which can be implied (“This invention is able to”); and it uses phrasing reserved for claims (“configured to” and “means to”).  Correction is required.  See MPEP § 608.01(b).
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 3, 6-8, & 10-14 are objected to because of the following informalities: 
each instance of “comprised of,” “being comprised of,” and “further comprised of” in claims 1, 3, 6-8, & 10-14 should be replaced with --comprising-- or --further comprising--, as appropriate, to fit U.S. practice. 
Additionally, it is recommended to include all components of the “crown” (claim 1, lines 6-10) indented thereunder, since where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The claimed phrases are as follows:
“at least one crown support means” found starting in claim 1, and interpreted in view of “Support Arm 42” supported starting on page 17 of the instant disclosure;
“at least one plant stressing means” found starting in claim 1, and interpreted in view of either: the coiled spring with an attached abrasive surface (claim 3) or a motor capable of turning the elastic object (claim 5). The support for the abrasive surface 90 is found starting on page 17, and support for “the Spring Turning Motor 93” starts on pg 19.
“at least one plant positioning means” found starting in claim 1, and interpreted in view of the abrasive surface of the elastic object/spring, supported by page 17 of the instant specification: “Disposed on the surface of the Elastic Object Capable Of Storing Mechanical Energy 44 is an Abrasive Surface 90 thereby more effectively holding a portion of a Plant 14 in a user desired position when placed there by a user.”
“a tension adjustment means” found in claim 7, and interpreted in view of “Tension Dial 92 can be an adjustment knob, dial, lever or similar mechanism,” page 18.
“at least one means of controlling ambient temperature and humidity” found in claim 11, and interpreted in view of “…to determine and adjust the ambient temperature and humidity level by adjusting the Environmental Control 99 which may be a form of heat pump, air conditioner and/or heater, or some combination thereof,” page 22.
“a crown attachment means for movably attaching the crown to the post,” found in claim 12, and interpreted in view of “Attachment Mechanism 86,” page 22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They are replete with grammatical and construction errors, and the following is an exemplary list of the clarity errors found in the claims:
For Claim 1, the elastic object is understood from the instant specification to be analogous to the coiled spring 44. As noted in the above claim interpretation section and indicated in parallel claim construction, “at least one plant positioning means” which is understood as reading on the abrasive surface of the spring. Thus, the spring, and the surface thereof, is being claimed in two distinct phrases, and the metes and bounds of the claims are unclear due to the double inclusion of, seemingly, the same component from the instant specification, as best understood. 
For Claims 2 & 5-8, the repetition of claim language directed to “the elastic object capable of storing mechanical energy having at least one interstitial space” renders the claims vague and indefinite because it is unclear whether each new instance of “at least one interstitial space” appears to be adding a new interstitial space to that “at least one interstitial space” established in claim 1. It is recommended to replace each instance of “the elastic object capable of storing mechanical energy having at least one interstitial space” with --the elastic object-- for clarity.
For Claim 3, as noted in the above claim interpretation section and indicated in parallel claim construction with the spring, “at least one plant stressing means” is understood from the instant specification to be either the coiled spring with an attached abrasive surface (claim 3) or a motor capable of turning the elastic object (claim 5). Claim 3 further notes the abrasive surface of the spring as the stressing means, totaling three instances of the spring and its surface, and the metes and bounds of the claims are unclear due to the triple inclusion of, seemingly, the same component from the instant specification, as best understood.
Each of claims 3 & 4 recites the limitation “the coiled spring”.  There is insufficient antecedent basis for this limitation in the claim. (“Coiled spring” is established in claim 2, not claim 1, from which each of claims 3 & 4 depend). 
Additionally RE Claim 3, as best understood, the use of the phrase “attached” is inconsistent with the instant specification; how can the abrasive surface of the coiled spring be “attached” to the spring, when it is the physical surface thereof?
RE Claim 6, the claim is unclear because it recites “at least one interstitial space” twice, in addition to the “at least one interstitial space” established as a portion of the elastic object in claim 1. Are these unique spaces, or inclusive of one another? Additionally, it seems that the plant positioning means is double including the at least one interstitial space of the elastic object, distinctly claimed from the plant positioning means in claim 1. 
Claim 6 recites the limitation “the component” in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
For Claim 7, the use of the phrase “further being capable of releasing tension…” renders the claim vague and indefinite since it is unclear what the subject of the phrase is… Is it the size of the interstitial space, the at least one interstitial space, the elastic object, or the tension adjustment means? It is recommended to add the subject immediately prior to the limiting statement --the tension adjustment means further capable of releasing tension…--.
For Claims 10 & 11, the inclusion of “at least one light” and “at least one means of controlling ambient temperature and humidity” renders the metes and bounds of each respective claim unclear, since, as best understood in the specification, neither the light source 98 nor the environment control 99 is a portion of the claimed “apparatus,” but rather, is a portion of the implemented system. It is recommended to change the preamble of the claim, and claims each is dependent on, to reflect this. 
Claims 9 & 12-15 are rejected as ultimately dependent from claim 1 rejected above. In light of the above exemplary list of objections and rejections of the claims, the foregoing rejection is as best understood by the Examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6, 7, & 12-14 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being disclosed by Fritch et al. (US 1,619,791, “Fritch”).
For Claim 1, Fritch discloses a plant stressing, support and growth directing apparatus for supporting and training at least one branch of a plant (wherein the device of Fritch as illustrated in Figures 1-4 is capable of being used for stressing, supporting and training a plant) comprised of 
at least one post (at least one of elements 11, 24, and/or the containing box at the base);
at least one crown support means (one of 19 or 20) attached to the post (Figs. 3 & 4); 
at least one crown (grid 12-14) attached to the crown support means (Figs. 3 & 4); 
the crown being comprised of at least one elastic object capable of storing mechanical energy having at least one interstitial space (the grid is made up in part by springs 14, which, as a coiled spring in the same manner as the instant invention, meeting the claimed limitation); 
the crown being further comprised of at least one plant stressing means (either the surface of the grid or the crank 16/17); and 
the crown being further comprised of at least one plant positioning means attached to the crown (as noted in the 112, 6th paragraph analysis above, the interstitial spaces of the springs 14).
For Claim 6, Fritch discloses the plant stressing, support and growth directing apparatus of CLAIM 1 and Fritch further discloses wherein the plant positioning means is at least one interstitial space of the elastic object capable of storing mechanical energy having at least one interstitial space comprising the component (noting the above 112, 2nd paragraph rejection, the grid comprises multiple springs 14, meeting the claimed limitation).
For Claim 7, Fritch discloses the plant stressing, support and growth directing apparatus of CLAIM 1 wherein the elastic object capable of storing mechanical energy having at least one interstitial space is further comprised of a tension adjustment means capable of placing the elastic object capable of storing mechanical energy having at least one interstitial space under tension thereby increasing the size of the interstitial space and further being capable of releasing the tension thereby decreasing the size of the interstitial space (wherein lever 23 provides or releases tension on the collective elements 12 & 14, as illustrated in Figure 1 and the accompanying description found in lines 53-66).
For Claim 12, Fritch discloses the plant support and growth directing apparatus of CLAIM 1 and Fritch further discloses further comprising a crown attachment means for movably attaching the crown to the post, wherein the crown attachment means is structured and arranged to allow the crown to move relative to the post (elements 10 & 21, for instance, connect the grid with elements 16, 17 which move along the outside of the post 11).
For Claim 13, Fritch discloses the plant support and growth directing apparatus of CLAIM 1 and Fritch further discloses wherein at least one component of the crown is further comprised of at least one pivotable portion (each of the following provide some pivoting movement, at least one of: each element 17 pivots while allowing vertical movement of the grid, and the hook & eyelet connections between elements 14 & 10, 10 & 20, and 20 & 19, which provide either vertical or horizontal pivoting, depending on the plane of the hook).
For Claim 14, Fritch discloses the plant support and growth directing apparatus of CLAIM 1 and Fritch further discloses wherein the post is comprised of at least two parts capable of being assembled together or disassembled thereby permitting a user to assemble or disassemble the post to a user desired length (the posts 11, guard plates 24, and the surrounding box, are all assembled in the manner that the user desires, including the vertical location of guard plate 24 on 11, which influences the length of the overall post).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as disclosed by Fritch or, in the alternative, under 35 U.S.C. 103 as obvious over Fritch.
For Claim 3, Fritch discloses the plant stressing, support and growth directing apparatus of CLAIM 1 and Fritch further discloses wherein the plant stressing means is comprised of the coiled spring with an attached abrasive surface (the surface of the spring has a texture to which a plant can grip, thus meeting the claimed limitation).
However, if the surface of Fritch is not considered abrasive in the same manner as the instant invention, then roughened plant climbing wire is well known in the art, see the appended PDF for exemplary plant wires. 
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the grid of Fritch by using a roughened plant climbing wire, in order to ensure the firm attachment of the plants’ climbing vines, yielding predictable results.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fritch as applied to claims 1, 6, 7, & 12-14 above, and further in view of Xie (CN 108166841).
For Claim 2, Fritch discloses the plant stressing, support and growth directing apparatus of CLAIM 1 and Fritch further discloses wherein the elastic object capable of storing mechanical energy having at least one interstitial space is a coiled spring (14).
Fritch is silent to the coiled spring being coated with a thermal insulator.
Xie, like prior art above, teaches a plant growing device (title, disclosure), further comprising a wire with a thermal insulator coating (“the outer insulating layer covering the inner insulating layer outside the inner insulating layer is coated on and wire outside the filling layer,” abstract).
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the grid, including the springs, of Fritch with a thermal insulation coating as taught by Xie, in order to increase the longevity of the wire and health of the growing plant, yielding predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Fritch as applied to claims 1, 6, 7, & 12-14 above, and further in view of Weder (US 20090294597).
For Claim 4, Fritch discloses the plant stressing, support and growth directing apparatus of CLAIM 1.
Fritch is silent to wherein the coiled spring is magnetic.
Weder, like prior art above, teaches a plant support device (title, disclosure) and further contemplates the functional equivalence and combination of attachment structures, such as “a magnet, wire, …a spring,” [0085].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify the springs 14 of Fritch with a magnetic material as taught by Weder, in order to either provide reinforced connections between components or to allow the temporary attachment of tools, for example, while tending to the plants within the device. Each of these amounts to predictable results.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fritch as applied to claims 1, 6, 7, & 12-14 above.
For Claim 5, Fritch discloses the plant stressing, support and growth directing apparatus of CLAIM 1 and Fritch further discloses wherein the plant stressing means is capable of turning the elastic object capable of storing mechanical energy having at least one interstitial space about an axis (wherein the pinions 17 turn about the outside of poles 11 & move the grid vertically).
Fritch is silent to the plant stressing means being a motor.
It would have been obvious to one having ordinary skill in the art before the claimed invention was filed to replace the hand crank 16 with a motor capable of raising and lowering the grid vertically, in order to lessen physical stress on the user, and allow for the raising and lowering of the growth of multiple, heavy plants at the same time, since it has been held that broadly providing a mechanical or automatic means to replace manual activity which has accomplished the same result involves only routine skill in the art. In re Venner, 120 USPQ 192.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Fritch as applied to claims 1, 6, 7, & 12-14 above, and further in view of Allsop et al. (US 2010/0005715, “Allsop”).
For Claim 15, Fritch discloses the plant support and growth directing apparatus of CLAIM 1.
Fritch is silent to wherein the post is telescopic.
Allsop, like prior art above, teaches a plant support (10) further comprising a telescopic shaft [0010].
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify each of the posts of Fritch with the ability to telescope as taught by Allsop, in order to provide a more versatile device. Additionally, such a modification would have been made further obvious since telescoping is well known in the art.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over di Muro et al. (US 20170188524, “di Muro”) in view of Redmond (US 20180168118).
[Only for the rejection of claims 8-11 below, due to the findings discussed under the “Priority” section above] For Claim 1, di Muro discloses a plant stressing, support and growth directing apparatus for supporting and training (the device 10 of Figs. 24, for non-limiting example, partial description found starting in [0184]) at least one branch of a plant comprised of (the following exemplary mapping is provided)
at least one post (40); 
at least one crown support means attached to the post (42); 
at least one crown attached to the crown support means (10); 
the crown being comprised of at least one elastic object (44) capable of storing mechanical energy having at least one interstitial space [0186]; 
the crown being further comprised of at least one plant stressing means (abrasive surface); and 
the crown being further comprised of at least one plant positioning means attached to the crown (44, as noted above, multiply claimed components cannot be the same disclosed component).
For Claim 8, di Muro discloses the plant stressing, support and growth directing apparatus of CLAIM 1 and di Muro further discloses the elastic object capable of storing mechanical energy having at least one interstitial space (44).
Di Muro is silent to the apparatus is further comprised of a cellular microcontroller in electronic communication with the elastic object, the plant stressing means and the plant positioning means.
Redmond discloses a microcontroller in electronic communication with the plant growing device [0150].
Therefore, it would have been obvious to one of ordinary skill in the art before the claimed invention was effectively filed to modify at least the tension dial 92, [0186], associated with each of the elastic object, the plant stressing means, and the plant positioning means, with a microcontroller which is capable of being remotely controlled, programmed, and wirelessly accessed as taught by Redmond, [0101 & 0150], for non-limiting example, in order to monitor and modify the growing conditions of a multitude of plants at the same time with almost instantaneous control and without requiring as much manual labor. Such motivations provide predictable results, and are supported by the disclosure starting in [0006], Redmond.
For Claim 9, di Muro in view of Redmond discloses the plant stressing, support and growth directing apparatus of CLAIM 8 and Redmond further discloses wherein the cellular microcontroller (cellular device of the user, [0017]) is wirelessly accessible and programmable (as discussed above, the controller of [0101 & 0150] in light of the disclosure of [0017-18], for instance; wherein a cell phone is wirelessly capable, and programmable).
For Claim 10, di Muro in light of Redmond discloses the plant stressing, support and growth directing apparatus of CLAIM 9 and Redmond further discloses is further comprised of at least one light that is in electronic communication with the cellular microcontroller and capable of being controlled by the cellular microcontroller (noting the use of a user’s cellular device in [0017-18], the disclosure of Redmond further discloses the use of home automation as it pertains to lighting, [0099]).
For Claim 11, di Muro in light of Redmond discloses the plant stressing, support and growth directing apparatus of CLAIM 9 and Redmond further discloses is further comprised of at least one means of controlling ambient temperature and humidity that is in electronic communication with the cellular microcontroller and capable of being controlled by the cellular microcontroller (note the automated controls, as it includes HVAC, [0099]).

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Morgan T. Jordan whose telephone number is (571)272-8141. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER POON can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MORGAN T JORDAN/Examiner, Art Unit 3643